Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 7-10,12,21-29 in the reply filed on 10/14/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
 Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Shen (US 20190094435). 

    PNG
    media_image1.png
    750
    492
    media_image1.png
    Greyscale

Regarding claim 7, Shen teaches (Fig. 3C, [27-]) A high-contrast polarizer comprising:
a reflective polarizer including an array of reflective wires (lower 200) over a first substrate (110), with channels between adjacent wires;
an absorptive polarizer including an array of absorptive ribs on a second substrate (400) with channels between adjacent ribs, each absorptive rib including a layer of reflective material (top 200) sandwiched between a layer of absorptive material (300) and the second substrate; and
the reflective polarizer and the absorptive polarizer mounted together with the array of reflective wires and the array of absorptive ribs facing inward and the first substrate and the second substrate facing outward (as seen in Fig. 3C).

Regarding claim 8, Shen further teaches The high-contrast polarizer of claim 7, wherein the reflective polarizer and the absorptive polarizer are mounted together by an adhesive (the bottom 200 and 300 appears to be adhered together).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Wang (US 9354374, of record).
Regarding claim 9, Shen teaches all the limitations as stated in claim 8, but does not teach the adhesive is spin-on-glass. The difference between Shen’s teaching and the claimed invention is the gaps in Fig. 3C are filled with spin-on-glass.
However, in an analogous optics field of endeavor, Wang teaches gaps are filled with SOG (col.7, lines 43-44, “spin-on glass”).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gaps in Fig. 3C are filled with spin-on-glass in Shen’s teaching as taught by Wang for the purposes of improving the durability of product.

Regarding claim 10, Shen teaches all the limitations as stated in claim 8, but does not teach the adhesive is sol-gel. The difference between Shen’s teaching and the claimed invention is the gaps in Fig. 3C are filled with sol-gel.
However, in an analogous optics field of endeavor, Wang teaches gaps are filled with SOG (col.7, lines 43-44, “spin-on glass”).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gaps in Fig. 3C are filled with spin-on-glass in Shen’s teaching as taught by Wang for the purposes of improving the durability of product.
Shen in view of Wang does not teach the SOG is sol-gel.
Absent any showing of criticality and/or unpredictability, having the SOG is sol-gel would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of easy manufacturing.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shen in view of Wang by having the SOG is sol-gel for the purposes of easy manufacturing.
 
Claim(s) 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen.
   
Regarding claim 21, Shen teaches all the limitations as stated in claim 7, but does not explicitly teach the reflective wires and the layer of reflective material have k > 0.1 and R > 0.6 across a wavelength range of 450 nm to 700 nm; each absorptive rib having k > 0.1 and R < 0.6 across a wavelength range of 450 nm to 700 nm; and R is calculated from the equation: R = (n-1)2 +k2 where n is a real part and k is (n+1)2+k2 an extinction coefficient of a refractive index of each transparent material of each reflective material.
Absent any showing of criticality and/or unpredictability, having the reflective wires and the layer of reflective material have k > 0.1 and R > 0.6 across a wavelength range of 450 nm to 700 nm; each absorptive rib having k > 0.1 and R < 0.6 across a wavelength range of 450 nm to 700 nm would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of desired polarization effects.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shen by having the reflective wires and the layer of reflective material have k > 0.1 and R > 0.6 across a wavelength range of 450 nm to 700 nm; each absorptive rib having k > 0.1 and R < 0.6 across a wavelength range of 450 nm to 700 nm for the purposes of having desired polarization effects.
 
Regarding claims 22,24, Shen teaches all the limitations as stated in claim 7, but does not explicitly teach a length of the wires is at least 10 times larger than wire width.
Absent any showing of criticality and/or unpredictability, having a length of the wires is at least 10 times larger than wire width would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having desired size of polarizer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shen by having a length of the wires is at least 10 times larger than wire width for the purposes of desired size of polarizer.
 
Regarding claim 23, Shen teaches all the limitations as stated in claim 7, but does not explicitly teach a length of the wires is at least 10 times larger than wire thickness.
Absent any showing of criticality and/or unpredictability, having a length of the wires is at least 10 times larger than wire thickness would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having desired size of polarizer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shen by having a length of the wires is at least 10 times larger than wire thickness for the purposes of desired size of polarizer.

Regarding claim 25, Shen teaches all the limitations as stated in claim 7, but does not explicitly teach a length of the wires is at least 10,000 times larger than wire thickness and at least 10,000 times larger than wire thickness.
Absent any showing of criticality and/or unpredictability, having a length of the wires is at least 10,000 times larger than wire thickness and at least 10,000 times larger than wire thickness would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having desired size of polarizer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shen by having a length of the wires is at least 10,000 times larger than wire thickness and at least 10,000 times larger than wire thickness for the purposes of desired size of polarizer.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Wangensteen (US 20160291208).
  
 	Regarding claim 26, Shen teaches all the limitations as stated in claim 7, but does not teach An image projector comprising the high-contrast polarizer of claim 7, the image projector further comprising: a light source capable of emitting a beam of light; a spatial light modulator; the high-contrast polarizer is configured to transmit at least a portion of the beam of light, forming a transmitted beam, the spatial light modulator is located to receive at least part of the transmitted beam; the spatial light modulator has a plurality of pixels, each pixel capable of receiving a signal and rotating a polarization of at least part of the transmitted beam based on the signal, forming an imaged beam based on the signal of each pixel; the spatial light modulator located and oriented to emit the imaged beam to the high-contrast polarizer, and the high-contrast polarizer capable of reflecting at least a portion of the imaged beam.
However, in an analogous optics field of endeavor, Wangensteen teaches (Fig. 9) An image projector comprising a high-contrast polarizer (84), the image projector further comprising: 
a light source (91) capable of emitting a beam of light (93); 
a spatial light modulator (87); 
the high-contrast polarizer is configured to transmit at least a portion of the beam of light, forming a transmitted beam, the spatial light modulator is located to receive at least part of the transmitted beam; 
the spatial light modulator has a plurality of pixels, each pixel capable of receiving a signal and rotating a polarization of at least part of the transmitted beam based on the signal, forming an imaged beam based on the signal of each pixel; 
the spatial light modulator located and oriented to emit the imaged beam to the high-contrast polarizer, and the high-contrast polarizer capable of reflecting at least a portion of the imaged beam.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shen and Wangensteen for the purposes of design choice and/or improving the image quality.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Glinski (US 20080013051).
  
Regarding claim 27, Shen teaches all the limitations as stated in claim 7, but does not teach An image projector comprising the high-contrast polarizer of claim 7, the image projector further comprising: a light source capable of emitting a beam of light; a spatial light modulator; the high-contrast polarizer located to receive the beam of light, the high- contrast polarizer configured to reflect at least a portion of the beam of light, forming a reflected beam; the spatial light modulator located to receive at least part of the reflected beam, the spatial light modulator having a plurality of pixels, each pixel capable of receiving a signal and rotating a polarization of at least part of the reflected beam based on the signal; the spatial light modulator capable of forming an imaged beam based on the signal of each pixel and located and oriented to emit the imaged beam to the reflective polarizer, and at least a portion of the imaged beam transmitted through the high-contrast polarizer.

    PNG
    media_image2.png
    482
    483
    media_image2.png
    Greyscale

However, in an analogous optics field of endeavor, Glinski teaches (Fig. 1, [12-]) An image projector (10 in Fig. 1) comprising a high-contrast polarizer (28+30), the image projector further comprising: 
a light source (12) capable of emitting a beam of light (22); 
a spatial light modulator (16); 
the high-contrast polarizer located to receive the beam of light, the high-contrast polarizer configured to reflect at least a portion of the beam of light, forming a reflected beam (22s1); 
the spatial light modulator located to receive at least part of the reflected beam, the spatial light modulator having a plurality of pixels, each pixel capable of receiving a signal and rotating a polarization of at least part of the reflected beam based on the signal; 
the spatial light modulator capable of forming an imaged beam based on the signal of each pixel and located and oriented to emit the imaged beam to the reflective polarizer, and at least a portion of the imaged beam (22p2) transmitted through the high-contrast polarizer.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shen and Glinkski for the purposes of design choice and/or improving the image quality.

Allowable Subject Matter
Claim(s) 12,28-29 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowable subject matter: 
Regarding claim 12, which is a combination feature of claims 26-27, the prior art of record neither anticipates nor renders obvious all the limitations of claim 12.
Claims 28-29 would be allowable for their claim dependency.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234